PER CURIAM.
Upon consideration of appellant’s response to the Court’s order of May 27, 2015, the Court has determined that the appeal is untimely with respect to appellant’s April 17, 2015 criminal judgment and sentence. Accordingly, the appeal is dismissed. The dismissal is without prejudice to appellant filing a petition for belated appeal pursuant to Florida Rule of Appellate Procedure 9.141(c).
*1292In light of the dismissal, the remaining relief requested in appellant’s response is denied as moot.
LEWIS, MAKAR, and WINOKUR, JJ., concur.